


Date:            September 18, 2020       To: New Jersey Resources Corporation
1415 Wyckoff Road Wall, New Jersey 07719       From: Wells Fargo Bank, National
Association       Re: Amendment to Share Forward Transactions

Ladies and Gentlemen:

This letter agreement (this “Amendment”) amends the Confirmations (the
“Confirmations”) in respect of the Share Forward Transactions between Wells
Fargo Bank, National Association (“Dealer”) and New Jersey Resources Corporation
(“Counterparty”) dated December 4, 2019 and December 5, 2019. Any capitalized
term used but not defined herein shall have the meaning assigned thereto in the
Confirmations.

1. Amendment. The Confirmations are hereby amended by replacing the date
“September 30, 2020” opposite the term “Maturity Date” with “September 10,
2021”.

2. Amendment. Schedule I of the Confirmations is hereby replaced with the
following:

FORWARD PRICE REDUCTION DATES AND AMOUNTS

Forward Price Reduction Date      Forward Price Reduction Amount Trade Date: USD
0.00 December 18, 2019 USD 0.3125 March 16, 2020 USD 0.3125 June 15, 2020 USD
0.3125 September 21, 2020 USD 0.3325 December 15, 2020 USD 0.3325 March 16, 2021
USD 0.3325 June 15, 2021 USD 0.3325

3. As of the date of this Amendment, Counterparty hereby repeats (i) the
representations, warranties and agreements contained in the Confirmations under
the headers “Representations and Agreements of Party B” and “Additional
Representations, Warranties and Agreements of Party B” and (ii) the
representation in Section 3(a)(iii) of the 2002 ISDA Master Agreement.

4. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transaction and provisions in the Master Confirmation and the
Supplemental Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

5. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

6. Governing Law; Jurisdiction. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECT TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

1

--------------------------------------------------------------------------------



7. Waiver of Jury Trial. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

2

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to Dealer.

Very truly yours,              WELLS FARGO BANK, NATIONAL ASSOCIATION     By:
/s/ Cathleen Burke                           Name:     Cathleen Burke Title:
Managing Director                                                         
Accepted and confirmed:   NEW JERSEY RESOURCES CORPORATION   By: /s/ Roberto Bel
                          Name:     Roberto Bel Title: Treasurer

3

--------------------------------------------------------------------------------